Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 and 10-11 recites the limitations “a middle”, “at least one main recess”, “a main axis’, “a control crown tube”, “at least one control crown” and “a case”. It is unclear if these limitations are new or if they are the same ones as the ones recited in Claims 1 or Claim 8, respectively. For examination purposes, the Examiner will assume that they are the same. Appropriate correction is required. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cattaneo et al. (US Patent Application Publication No. 2013/0100782). With regard to Claim 1, Cattaneo discloses a control crown (C) for a timepiece (Abstract, Line 1), capable of cooperating with a middle (1) for maneuvering a control rod (12) belonging to the control crown, the middle comprising at least one main recess (Fig. 1) along a main axis (Fig. 1) for receiving a tube (3, 23) comprised in the control crown, which comprises a crown body (2, 24) capable of being mounted such that it rotates about the main axis and arranged so as to be handled by a user to maneuver the control rod, and the crown body covering both the tube and the control rod, wherein the tube comprises a hollow (Fig. 1) to allow the control rod to pass and/or be guided in rotation about an axis (Fig. 1) parallel to the main axis, and wherein the control crown comprises a closing cap (10, 20) arranged so as to be fastened to the tube, in a fixed angular position relative  by the cooperation between indexing means (2a, 24a) comprised in the tube and complementary indexing means (10a, 20a) comprised in the closing cap, to axially enclose the crown body between the middle and the closing cap, wherein the hollow is off-centred to allow the control rod to pass and/or be guided in rotation about a secondary axis (Fig. 1) parallel to the main axis and separate therefrom.
With regard to Claim 2, Cattaneo discloses the crown body comprising a counterbore (Fig. 1) capable of receiving a gasket (2b) beneath the closing cap.
With regard to Claim 3, Cattaneo discloses the crown body comprising an inner toothing (2e) or spline, arranged so as to cooperate with an outer toothing (2a0 or respectively spline comprised in the control rod, to drive the control rod in rotation.
With regard to Claim 4, Cattaneo discloses the crown body comprising a tapping 2a) capable of cooperating in a complementary manner with a threading (10a) of a nut (10) comprised in a frontal bearing surface (Fig. 2) arranged so as to form an abutment axial to a complementary frontal bearing surface comprised in the control rod, on the side opposite the middle.
With regard to Claim 5, Cattaneo discloses the crown body being capable of moving between the middle and the closing cap with limited axial travel, and wherein the crown body comprises a flange (2e) constituting a means for axially stopping the control rod on the middle side.
With regard to Claim 6, Cattaneo discloses the crown body being returned towards the middle by an elastic return means (6) biased to press same against the middle.
With regard to Claim 7, Cattaneo discloses the crown body being capable of moving between the middle and the closing cap with limited axial travel, and wherein the crown body comprises a flange (2e) constituting a means for axially stopping the control rod on the middle side, and wherein the inner toothing or spline comprised in the crown body, and arranged so as to drive the control rod in rotation, is only engaged with the control rod over a part of the axial travel.
With regard to Claim 8, Cattaneo discloses a timepiece case (Abstract, Line 1), comprising the middle comprising the at least one main recess extending along the main axis for receiving the control crown tube, and the at least one control crown and comprising the tube capable of being inserted into the at least one main recess.
With regard to Claim 9, Cattaneo discloses the middle comprising at least one secondary bore (Fig. 1), extending along the secondary axis parallel to the main axis and separate therefrom, for receiving and guiding a guiding face comprised in the control rod maneuvered by the control crown.
With regard to Claim 10, Cattaneo discloses the timepiece comprising the case.
With regard to Claim 11, Cattaneo discloses the timepiece being a watch (Abstract, Line 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose timepieces similar to Applicant’s claimed invention having control crowns, control rods and tubes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833